Motion granted insofar as to consolidate the appeals from the orders of June 2, 1958 and of June 30, 1959, in one appeal book, without duplication of printing, and permitting the appeal to be heard on a typewritten record on appeal and on typewritten appellant’s points, on condition that the appellant serves one copy of the typewritten record and one copy of the typewritten appellant’s points on the attorney for the defendant and files six copies of each thereof with this court on or before December 8, 1959, with notice of argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.